Citation Nr: 1231883	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-40 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for status post thoracolumbar strain, herniated nucleus pulposus (HNP) at the L4-L5 level, with residual pain and limitation of motion.  

2.  Entitlement to a total rating based on individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, increased the Veteran's disability rating for his service-connected low back disability to 20 percent, effective December 6, 2007.

The RO additionally denied the Veteran's claim for entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability in the July 2008 rating decision; however the Veteran did not appeal that determination.  Notwithstanding such, the Board finds that a TDIU claim has been raised by the record and such issue is part of the claim for an increased rating for the service-connected back disability.  As such, the Board has included this issue on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service connection was originally granted for the Veteran's low back disability in an April 2006 rating decision, and a 10 percent disability rating was assigned, effective February 14, 2005.  The Veteran filed the instant increased disability rating claim in December 2007, contending that his disability had become more severe.  Subsequently, in the July 2008 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective December 6, 2007, the date of his claim.  The Veteran has appealed that determination and continues to assert that his service-connected low back disability is entitled to a higher disability rating.

At the outset, the Board notes that in October 2009, the Veteran submitted a hearing request form that was accepted as a substantive appeal in lieu of VA Form 9.  On the form, he indicated that he desired to be scheduled for a hearing before a Decision Review Officer (DRO) at his local RO.  He was subsequently scheduled for a DRO hearing on January 19, 2010.  While the evidence of record indicates that his hearing was held on that date, the Board observes that the hearing transcript of record relates to another Veteran with the same last name as the Veteran in this appeal.  The Board notes that the hearing transcript of record is dated January 26, 2010 and not January 19, 2010 (the date of the Veteran's hearing).  Attempts should be made to associate the correct hearing transcript with the claims file.

While on remand, the Board additionally finds that the Veteran should be afforded a new VA spine examination to adequately assess the current severity and all manifestations associated with his service-connected low back disability.  In this regard, the Board observes that the Veteran indicated in a June 2011 statement that his back disability had increased in severity.  Additionally, the Board observes that nearly two years have passed since the severity of his low back disability was last examined in December 2010.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  As such, the Board observes that the results of the last December 2010 VA examination may not reflect the current severity of his service-connected low back disability, and that a new and contemporaneous VA examination would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board also believes it prudent to note that the prior December 2010 VA examination did not appear to fully consider whether the Veteran had any additional loss of motion of his service-connected low back disability as a result of pain, weakened movement, excess fatigability, incoordination, or during flare-ups, as required by the holding of the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review of the examination report reveals that the VA examiner specifically noted that the symptoms associated with the Veteran's service-connected low back disability historically included stiffness, spasms and pain.  The examiner additionally reported the Veteran's active motion and noted that he experienced pain on active motion and pain following repetitive motion.  The examiner did not, however, provide any indication as to whether the Veteran was currently experiencing weakened movement, excess fatigability, or incoordination, associated with his low back disability.  More importantly, the examiner did not indicate whether there was any additional functional impairment, including additional loss of range of motion as a consequence of pain, painful motion, weakness, fatigability, incoordination, or during flare ups.  Accordingly, on remand the VA examiner should be asked to describe the severity of the Veteran's low back disability in accordance with the holding of the Court in DeLuca. 

The Board notes that the evidence suggests that the Veteran may be prevented from performing manual or sedentary work due to his service-connected back disability.  The Board notes that the Veteran' is also service-connected for depression as secondary to the service-connected back disability, rated 50 percent disabling, and for erectile dysfunction, rated noncompensable.  The Board notes that at the time the RO decided a TDIU rating issue in 2008, the Veteran was only service-connected for his back disability.  The Board notes that the Veteran is currently in receipt of Social Security Administration disability benefits in part due to his back disability and due to a psychiatric disability.  In light of the additional service-connected disabilities, another examination is warranted to determine whether the Veteran's service-connected disabilities prevents him from obtaining and retaining a substantially gainful occupation.  

Finally, any recent and relevant private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment for his service-connected low back disability from his primary care provider, Nicole Smith, M.D., and from Phillip E. Stover, M.D., at Louisburg Family Practice and Pain Management.  Recent treatment records from these providers, however, have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a correct copy of the transcript of the Veteran's hearing before a DRO pertaining to his claim for an increased disability rating for his service-connected low back disability.  If a correct copy of his hearing transcript cannot be provided, or if he has not been afforded this requested hearing with respect to the issue on appeal, notify the Veteran of such and afford him the opportunity to attend a new hearing before a Decision Review Officer at his local RO with respect to that issue.  

2.  After securing the appropriate release forms, make arrangements to obtain a complete copy of any recent private treatment records from the Veteran's primary care provider, Nicole Smith, M.D., dated since June 2011; from Phillip E. Stover, M.D., at Louisburg Family Practice and Pain Management, dated since April 2011; and any available records from any other identified private healthcare providers that have treated his service-connected low back disability.  The Veteran should be notified if the attempts to obtain the records prove unsuccessful.  See 38 C.F.R. § 3.159(e) (2011).

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination of his spine.  The examination should be performed by a physician.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all orthopedic and neurological findings related to the Veteran's service-connected low back disability and fully describe the extent and severity of those manifestations.  In this regard, the examiner should specifically address whether the Veteran has any associated bowel and/or bladder problems which are related to the Veteran's service-connected back disability.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should additionally provide an opinion with respect to whether the Veteran's service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  The examiner should specifically identify all impairment caused by the service-connected disability.  Thereafter, the examiner should state how the impairment caused by the service-connected disability impacts the Veteran's ability to perform manual and sedentary type of positions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA psychiatric examination to determine whether the service-connected depression renders him unable to secure or follow a substantially gainful occupation.  The examiner should specifically identify all impairment caused by the service-connected disability.  Thereafter, the examiner should state how the impairment caused by the service-connected depression by itself or in combination with the service-connected back disability impacts the Veteran's ability to perform manual and sedentary type of positions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim for an increased rating for the service-connected back disability, as well as the claim for a TDIU rating.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


